       Case 1:20-cv-00240-NONE-SAB Document 75 Filed 02/26/21 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   RONDEL DELBERT GARDNER,                        )   No.: 1:20-cv-00240-NONE-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER ADOPTING FINDINGS AND
13          v.                                      )   RECOMMENDATIONS, AND DENYING
                                                        PLAINTIFF’S MOTION FOR DEFAULT
                                                    )   JUDGMENT
14   GAVIN NEWSOM, et.al.,
                                                    )
15                                                  )   (Doc. Nos. 68, 70)
                    Defendants.                     )
16                                                  )

17          Plaintiff Rondel Delbert Gardner is proceeding in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge pursuant

19   to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 22, 2021, the magistrate judge issued findings and recommendations

21   recommending that plaintiff’s motion for default judgment be denied. (Doc. No. 70.) The findings

22   and recommendations were served on plaintiff and contained notice that objections were due within

23   fourteen (14) days. (Id.)

24          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a de

25   novo review of the case. Having carefully reviewed the entire file, the court concludes that the

26   magistrate judge’s findings and recommendations are supported by the record and by proper analysis.

27   ///

28   ///

                                                        1
      Case 1:20-cv-00240-NONE-SAB Document 75 Filed 02/26/21 Page 2 of 2



1         Accordingly,

2         1.    The findings and recommendations issued on January 22, 2021 (Doc. No. 70), are

3               adopted in full; and

4         2.    Plaintiff’s motion for default judgment (Doc. No. 68) is denied.

5
6    IT IS SO ORDERED.

7      Dated:   February 26, 2021
8                                                 UNITED STATES DISTRICT JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
